In the

      United States Court of Appeals
                     For the Seventh Circuit
No. 13‐2353

UNITED STATES OF AMERICA,
                                                             Plaintiff‐Appellee,

                                        v.


KENNETH A. DACHMAN,
                                                        Defendant‐Appellant.

           Appeal from the United States District Court for the 
             Northern District of Illinois, Eastern Division.
               No. 11‐cr‐00504— James B. Zagel, Judge. 


    ARGUED JANUARY 9, 2014 — DECIDED FEBRUARY 18, 2014 


   Before MANION and SYKES, Circuit Judges, and GRIESBACH,
District Judge.*
    MANION, Circuit Judge. Kenneth Dachman was indicted by
a grand jury on eleven counts of wire fraud for stealing funds
elderly  individuals  had  invested  in  his  three  sleep‐related
illness‐treatment companies. He pleaded guilty to all eleven


*
    William  C.  Griesbach,  Chief  District  Judge  for  the  Eastern  District  of
Wisconsin, sitting by designation.
2                                                     No. 13‐2353

counts and, at sentencing, the district court denied him credit
for  acceptance  of  responsibility  and  sentenced  him  to  120
months’ incarceration. On  appeal, Dachman argues that the
district court erred in calculating the loss amount, by denying
him credit for acceptance of responsibility, and by imposing an
“objectively unreasonable” 120‐month term of imprisonment
in light of his severe infirmities. We affirm.
                     I. Factual Background
    Beginning  in  June  2008,  and  continuing  until  September
2010,  Dachman  promoted  and  participated  in  a  scheme  to
defraud  investors.  He  operated  three  sleep‐related  illness‐
treatment companies and sold shares of these companies to the
public. Through his offer and sale of these shares, Dachman
raised over $4 million from fifty‐one investors. 
    From the outset, Dachman engaged in a pattern of decep‐
tion.  Between  July  2008  and  January  2009,  he  falsely  repre‐
sented to fifteen investors that their combined invested funds
of approximately $1.4 million would be used to operate one of
Dachman’s sleep‐treatment companies when, in fact, he had
used  almost  $1  million  of  those  funds  for  purely  personal
reasons,  including  over  $200,000  on  personal  stock  trading,
over $180,000 on a tattoo parlor, and over $160,000 in checks
payable to him and his wife. During this time, the businesses
had not yet received any income.
    But Dachman’s false representations did not begin and end
with  his  deceptions  about  the  status  of  investments  in  his
sleep‐related illness‐treatment businesses. The falsehoods also
pervaded  his  personal  narrative,  which  was  vital  to  secur‐
ing—and  retaining—investors.  Dachman  represented  to
No. 13‐2353                                                      3

prospective  investors  that  he  personally  guaranteed  the
repayment of their principal, but in reality he did not have the
assets to do so. He represented to potential and actual inves‐
tors that he was a successful businessman and researcher when
his seven bankruptcies obviously proved otherwise. And he
falsely represented to prospective investors and investors that
he had obtained a Ph.D. from Northwestern University when
in reality he had never even attended that institution. 
   Unsurprisingly, due to Dachman’s deceptions and theft, his
companies did not have sufficient revenue to pay the necessary
returns to investors. Nor did he have the financial ability to
personally guarantee the investors’ principal, contrary to his
prior representations. Consequently, the investors brought suit
against Dachman and secured judgment in the amount of $2.5
million. Duff v. Dachman, No. 10‐cv‐06162  (N.D. Ill., July 11,
2011). Records reflected that Dachman spent the stolen funds
on  a  tattoo  parlor;  family  vacations  and  cruises  to  Italy,
Nevada, Florida and Alaska; a new Land Rover; rare books;
and to fund personal stock trading and gambling. 
    On  July  26,  2011,  subsequent  to  this  civil  judgment,  a
federal  grand  jury  returned  an  eleven‐count  indictment
charging  Dachman  with  wire  fraud.  On  July  31,  2012,  he
attempted to enter a plea of nolo contendere. On October 3, 2012,
Dachman withdrew his plea and pleaded guilty to all eleven
counts of the indictment. Along with his plea, he submitted a
plea declaration whereby he admitted that he was “guilty of
taking  approximately  $700,000  dollars  in  bonuses  and  fees
above  reasonable  salary”;  that  he  was  “guilty  of  making
personal  guarantees  or  returns  on  investments  without
sufficient means to support them”; and that he was “guilty of
4                                                     No. 13‐2353

failing to make clear to investors [his] educational and gradu‐
ate credentials.” The district court accepted the guilty plea and
set the matter for sentencing.
    On  January 17, 2013, the district court held a  sentencing
hearing where, among other things, it heard testimony from
three victims of Dachman’s fraud. At this hearing, Dachman
raised objections to the PSR’s calculation of the guidelines on
loss  and  acceptance  of  responsibility.  With  respect  to  loss,
Dachman argued that the correct calculation of the loss amount
should  be  $700,000—the  amount  by  which  he  personally
benefitted—which would result in a 14‐level increase under
the  guidelines.  The  government  maintained  that  the  proper
calculation of the loss amount was approximately $4 million,
which  would  result  in  an  18‐level  guideline  increase.  The
government argued that this number was appropriate because
the pool of funds the victims lost by investing with Dachman
was $4 million. 
    The district court found that the appropriate loss amount
under Guideline § 2B1.1(b) was the approximately $4 million
investors  lost.  Accordingly,  the  court  applied  an  18‐level
enhancement.  The  district  court  also  rejected  Dachman’s
argument that he warranted a two‐level reduction for accep‐
tance  of  responsibility  under  Guideline  §  3E1.1(a).  In  his
allocution at the sentencing hearing, Dachman claimed he was
not the one who asked investors for money, that the business
was  a  success,    and  that  his  partner,  Scott  A.  Wolf,  was
responsible  for  raising  money  and  communicating  with
investors. The district court recognized that Dachman stated
the “absolute minimum” that qualified him to proceed with a
No. 13‐2353                                                      5

guilty plea, but found that he did not “fully accept responsibil‐
ity for the damage he did, for his base motives in doing it[.]” 
    The  district  court  then  heard  argument  from  the  parties
about the appropriate sentence under the factors set forth in 18
U.S.C. § 3553(a). Dachman’s primary argument in mitigation
was  that  the  Bureau  of  Prisons  (BOP)  was  insufficiently
equipped to handle his medical conditions. Dachman’s medical
conditions  include  morbid  obesity,  diabetes,  hypertension,
hyperlipidemia, severe gout, colon cancer, and coronary artery
disease. At sentencing, Dachman’s counsel stated: “[O]ne of
the conditions the Court should consider is the necessity for
medical  treatment.”  Dachman’s  counsel  argued  that  he
required specialists to address his medical issues on a “regular
basis” and presented the testimony of his brother, Dr. Carey
Dachman, at sentencing. The focus of Dr. Dachman’s testimony
was that the BOP only provided physician assistants and that
they were ill‐equipped to treat Dachman. Dachman’s counsel
expressed his belief that the BOP could not provide adequate
life‐sustaining  treatment.  “The  very  easy,  economic  and
insurance reason is that malpractice insurance will not cover a
specialist doctor going into an inmate population to treat an
inmate. That the best Mr. Dachman in prison can expect is to
be seen by physician assistants and the occasional visit from a
general internist[.]” 
   The  government  countered  that  the  BOP  could  provide
adequate  medical  care  for  Dachman.  The  government  had
submitted  Dachman’s  publicly‐filed  medical  records  to  the
BOP, and provided the district court with a letter from Dr. Paul
Harvey  dated  October  24,  2012,  attached  to  the  PSR,  that
outlined Dachman’s medical issues and affirmed that the BOP
6                                                       No. 13‐2353

had facilities that could provide the necessary medical treat‐
ment for defendant.
    In announcing its sentence, the district court stated: “I think
this  was  a  very  damaging  offense  for  individuals[.]”  The
district  court  noted  that  the  offense  “occurred  after  what
appears  to  be  many,  many  years  of  deceptive  conduct,  one
conviction  for  deceptive  practices;  a  civil  litigation  strategy
that, to my mind, speaks a guilty mind.” Further considering
his history and circumstances, the district court recognized that
Dachman had evaded the law and punishment for his behavior
for  many  years.  The  district  court  found  Dachman  needed
deterrence  and  he  did  not  have  respect  for  the  law,  stating:
“There are instances which indicate that he does not respect
the law, does not abide by the law, looks around for ways to
avoid the law. Perhaps the most unfortunate thing is that he
didn’t pay a greater penalty for his prior business practices[.]” 
 
    In addressing Dachman’s primary argument in mitigation,
the  district  court  determined  that  there  were  BOP  medical
facilities that had the ability to care for him, and thus rejected
his position that he couldn’t be sent to prison. The district court
stated: “I recognize his medical issues, and in this case, I will
not order his surrender to custody until a reasonable arrange‐
ment has been made for his incarceration.” The district court
stated  that  there  were  medical  facilities  offered  by  the  BOP,
such as in Springfield, Missouri. The district court also noted
there  was  a  medical  center  in  Butner,  North  Carolina.  The
district court stated that, at these facilities, there were special‐
ists  available  to  treat  inmates,  and  not  just  generalists  and
physician assistants. 
No. 13‐2353                                                        7

    The  district  court  then  announced  its  sentence  and  sen‐
tenced  Dachman  to  120  months’  imprisonment,  which  was
within his sentencing guideline range of 108 to 135 months’
imprisonment. The district court scheduled a status hearing to
allow Dachman to recommend a BOP facility for his incarcera‐
tion. 
    After the sentencing hearing, the parties appeared a final
time  before  the  district  court.  The  government  presented
further information from Dr. Harvey about the BOP facilities
available to treat Dachman. And Dachman submitted a letter
claiming  that  no  BOP  facility  could  care  for  him  and  so  he
would not be taking the court up on its invitation to submit a
recommendation. 
    On June 13, 2013, the district court entered the judgment
and commitment, which identified all the terms of its sentence
that it had announced on January 17, 2013. On July 3, 2013,
Dachman asked the district court to stay his surrender date
and supplied more medical information. The government filed
a  response  objecting  to  the  stay  and  submitted  additional
information that the BOP was ready to care for Dachman.
    The  district  court  denied  Dachman’s  motion  to  stay  the
surrender date. Dachman then filed a motion for bond pending
appeal and the government filed its response. The district court
held a hearing on the matter, considered the information from
both  parties,  and  heard  testimony  from  Dachman’s  BOP
treating  physician,  Dr.  Derrick  Phillips,  telephonically  from
Butner,  North  Carolina.  After  considering  the  information
presented,  the  district  court  denied  Dachman’s  motion  for
bond pending appeal. This appeal followed. 
8                                                         No. 13‐2353

                           II. Discussion
    On appeal, Dachman argues that the district court erred (1)
in calculating the loss amount, (2) by denying him credit for
acceptance  of  responsibility,  and (3) by  imposing  an  “objec‐
tively unreasonable” 120‐month term of imprisonment in light
of his severe infirmities. 
    Dachman  first  argues  that  the  district  court  incorrectly
calculated his guidelines range in this case because the district
court  failed  to  credit  him  with  $2,175,953.34  in  operational
expenditures  incurred  by  his  business  entities.  Dachman
argues  that  if  the  district  court  had  given  him  credit  for
operational expenditures, “[t]his adjusted loss figure would
have  yielded  a  16‐point  upward  adjustment  pursuant  to
U.S.S.G. § 2B1.1(b)(1)(I) (loss of more than $1 million), rather
than the 18‐point upward adjustment that was made on the
basis of the $4,037,020.54 loss figure pursuant to  §2B1.1(b)(1)(J)
(loss of more than $2.5 million).” The government asserts that
this argument is forfeited because it was not presented to the
district  court.  In  Dachman’s  sentencing  memorandum,  he
argued that the loss calculation in this case should be $772,784,
which he identified as his gain or the amount that he claims he
benefitted. Dachman goes on to argue that the enhancement
should be 14 levels for this loss amount. Dachman’s counsel
repeated this argument to the district court at the sentencing
hearing stating: “we believe that the correct calculations of the
loss  should  be  what  Mr.  Dachman  erroneously  put  into  his
pocket, which we believe is in the area of $700,000.” Counsel
asked  the  district  court  to  find  that  the  loss  calculation  was
under $1 million, which would result in a 14‐level enhance‐
ment. 
No. 13‐2353                                                                9

    The record clearly shows that Dachman invited the district
court to construe the loss as Dachman’s gain in the amount of
$772,784—an amount that advises a 14‐level enhancement. But
on  appeal,  Dachman  abandons  this  argument.1  Instead,  he
argues that the proper calculation looks to the amount actually
spent  on  business  expenditures—in  this  case  some  $2.17
million—that when deducted from the $4 million pool, results
in an amount that advises a 16‐level enhancement. Dachman’s
business  expenditure  argument—freshly‐crafted  on  ap‐
peal—was not presented to the district court, so it is forfeited.
United States v. Middlebrook, 553 F.3d 572, 577 (7th Cir. 2009)
(holding  that  an  argument  on  appeal  regarding  the  loss
amount under the guidelines that differed from the argument
raised in the district court was forfeited). 
    A forfeited issue is reviewed for plain error. United States v.
Richardson, 238 F.3d 837, 841 (7th Cir. 2001). “The plain error
standard allows appellate courts to correct only particularly
egregious errors for the purpose of preventing a miscarriage of
justice.”  United  States  v.  Conley,  291  F.3d  464,  470  (7th  Cir.
2002). The district court did not commit plain error when it
imposed an 18‐level enhancement on Dachman. Application
Note  3(A)(i)  to  Guideline  §  2B1.1  defines  “actual  loss”  as
“reasonably foreseeable pecuniary harm that resulted from the
offense.” The guidelines further define “reasonably foreseeable

1
   Appellant Br. 9 n.5 (“This Brief will not argue, as defense counsel did at
sentencing, that loss should be measured by the amount of the defendant’s
gain.”). Dachman likely abandons this argument because Application Note
3(B) to Guideline § 2B1.1 states that gain to a defendant shall be used only
when loss cannot be reasonably determined (as it can and has been in this
case).  
10                                                    No. 13‐2353

pecuniary harm” as “pecuniary harm that the defendant knew
or, under the circumstances, reasonably should have known
was a potential result of the offense.” U.S.S.G. § 2B1.1, App.
Note 3(A)(iv). This number consists of the “amount put at risk”
by  the  defendant  who  misappropriated  the  money.  United
States v. Swanson, 483 F.3d 509, 513 (7th Cir. 2007); United States
v. Bonanno, 146 F.3d 502, 509–10 (7th Cir. 1998) (“The relevant
inquiry is not ‘How much would the defendants probably have
gotten  away  with,’  but,  rather,  ‘How  many  dollars  did  the
culprits’ scheme put at risk?’”). 
     In this case, the public harm is the loss suffered by fifty‐one
investors  totaling  $4  million.  Dachman  argues  that  Swanson
holds that “loss cannot include the value of services a defen‐
dant  legitimately  performed  for  the  victims  of  his  fraud.”
Appellant Br. 21 (quoting Swanson, 483 F.3d at 509). But this
argument  ignores  the  fact  that  the  “services”  Dachman’s
investors sought in connection with their investment were the
opportunity  to  bring  to  the  market  fully‐capitalized
sleep‐illness treatment businesses. Dachman’s theft doomed
these  enterprises  and  ensured  their  collapse.  The  investors
received no legitimate performance. Accordingly, the district
court did not commit any error—let alone plain error—when
it  imposed  an  18‐level  enhancement  on  Dachman  because
fraud involving some of the funds placed the entire $4 million
pool of funds at the risk of loss.
   Next,  Dachman  argues  that  he  is  entitled  to  a  two‐level
reduction for acceptance of responsibility. Application Note to
Guideline § 3E1.1 states that “A defendant who enters a guilty
plea is  not  entitled  to an adjustment under this section as a
matter  of  right.”  On  the  contrary,  whether  a  defendant  has
No. 13‐2353                                                         11

fully accepted responsibility for his offenses is “a finding of
fact to be made by the trial court, and is based largely on the
sentencing judge’s determinations regarding the defendant’s
credibility and conduct.” United States v. Frykolm, 267 F.3d 604,
610 (7th Cir. 2001). We give great deference to the sentencing
judge because he is in a “unique position to evaluate a defen‐
dant’s  acceptance  of  responsibility.”  Id.  at  610–11.  Conse‐
quently, we review a district court’s decision not to apply a
two‐level guidelines reduction for acceptance of responsibility
for clear error. Id. at 611. 
    The  evidence  was  more  than  sufficient  to  support  the
district court’s conclusion that Dachman did not qualify for a
two‐level acceptance of responsibility reduction. Dachman’s
affirmative  representations  in  both  his  written  statement
submitted  to  the  district  court  prior  to  sentencing  and  his
allocution to the district court at sentencing demonstrated that
he failed to accept responsibility for his fraudulent conduct. In
his written statement, he made numerous couched admissions
of guilt. For example, he indicated that he “never intended to
defraud  or  harm  anyone.”    He  also  claimed  the  “absolute
right”  to  set  his  own  “salary”  and  that  he  took  “fees”  in
“advance” based on purported Medicare reimbursements he
expected  to  receive  in  the  future.  At  sentencing,  the  district
court observed that he had stated the “absolute minimum” that
qualified him to proceed with a guilty plea. The district court
acknowledged that “he did do enough for the guilty plea, but
acceptance of responsibility requires something broader than
that. He accepts responsibility that he is the one responsible for
the failure; he does not, in my view, fully accept responsibility
for the damage he did, for his base motives in doing it[.]”
12                                                            No. 13‐2353

    Dachman’s couched admission of guilt continued through
sentencing,  where  he  stated  “[t]here  are  so  many  facts  and
details that have not been adjudicated because I chose to plead
guilty. I did so at the advice of physicians. Based upon what
was said in here, I think perhaps I made a mistake.” Dachman
also  claimed  he  was  not  the  one  who  asked  investors  for
money, that the business was a success, and that his partner,
Scott  A.  Wolf,  was  the  individual  responsible  for  raising
money and communicating with investors. The district court
considered these statements and stated:
      …  I’ve  heard  it  many  times  in  fraud  cases  that
      somebody said, “I didn’t sell the land, I didn’t pitch
      the investment.” In some cases, its absolutely true,
      so  what  you  look  to  is  the  person  who  took  the
      money, and that, in this case, was this defendant. I
      don’t  accept  the  idea  that  this  was  an  accident,  a
      misjudgment. I think it was greed.
    Given these facts, the district court’s decision to withhold
the two‐level reduction for acceptance of responsibility is well‐
supported by our precedent.2 See United States v. Ali, 619 F.3d
713, 720 (7th Cir. 2010) (“blaming someone else for one’s own
actions or minimizing one’s involvement in the offense is not
the sort of genuine contrition the acceptance of responsibility


2
    The government also argues that Dachman’s initial attempt to plead nolo
contendere—a theory that by its own terms involves no admission of facts or
acceptance of responsibility—precludes him from receiving a sentencing
reduction  for  acceptance  of  responsibility.  We  need  not  consider  this
question, though, because the other facts were more than sufficient to justify
the district court’s denial of acceptance of responsibility.
No. 13‐2353                                                       13

reduction  seeks  to  reward”);  United  States  v.  Zehm,  217  F.3d
506, 515‐516 (7th Cir. 2000) (withholding acceptance of respon‐
sibility reduction when the defendant denied responsibility for
the full extent of his involvement in the charged conspiracy in
a statement at odds with witness testimony). In this instance,
Dachman’s expression of regret for pleading guilty and then
attempting to shift the blame at his own sentencing hearing is
not the sort of contrition that warrants a two‐level reduction
for  acceptance  of  responsibility.  Consequently,  the  district
court’s  decision  not  to  reduce  Dachman’s  sentence  was  not
clear error. 
    Dachman’s final argument is that his within‐guidelines 120‐
month  sentence  should  be  vacated  because  it  is  objectively
unreasonable in light of his severe infirmities. “We review a
district court’s sentencing determination both for procedural
soundness and for substantive reasonableness.” United States
v. Patrick, 707 F.3d 815, 818 (7th Cir. 2013). Although Dachman
could be clearer, it appears that he is raising both procedural
and substantive challenges to his sentence, so we address each
argument in turn.
   A. Dachman’s challenge to the procedural soundness of his
      120‐month sentence 
     “We review the procedural challenge de novo.” United States
v.  Brown,  732  F.3d  781,  785  (7th  Cir.  2013).  Dachman  argues
that his sentence was procedurally unreasonable because the
district court failed to properly weigh the § 3553(a) factors in
14                                                                No. 13‐2353

fashioning his sentence.3 He argues that the district court failed
to  adequately  consider  the  factors  of  §  3553(a)(1)  (directing
courts to consider the history and characteristics of the defen‐
dant) and § 3553(a)(2)(D) (directing courts to consider the need
for  medical  care  and  other  correction  treatment  in  the  most
effective manner). 
   Dachman’s principal argument in mitigation at his sentenc‐
ing hearing was that he should be given home confinement
rather than incarceration because the BOP is unable to care for
him due to his morbid obesity (the PSR filed indicates that he
weighs  440  pounds);  severe  uncontrolled  kidney  disease;


3
    As a preliminary matter, we note that Dachman’s evidentiary support for
this mitigation argument includes, in part, medical evidence introduced in
the district court after his sentence was imposed. Appellant Br. 35–40; Reply
Br. 20–23. At the conclusion of Dachman’s sentencing hearing the district
court stated: “I will expect to see counsel in about two weeks time to report
to me on the status of the surrender to serve the sentence that’s been imposed.”
Sent. Tr. 53 (emphasis added). But as the government points out, most of
the  record  that  Dachman  cites  regarding  his  various  medical  issues  are
matters  that  were  brought  before  the  district  court  post‐sentencing  and
were not part of the sentencing record. Gov’t Br. 37. Dachman’s concession
on  this  point  is  qualified  (“[t]he  government  is  half  correct”),  but  he
candidly concedes that the district court could not have considered this
material prior to sentencing. Reply Br. 20 (“Certain information set forth in
Mr. Dachman’s opening brief on the topic of the substantively reasonable
sentence  was,  indeed,  unknown  to  the  District  Court  at  the  time  the
sentence was pronounced.”). On appeal, we only consider evidence that
was properly and timely introduced before the district court. Consequently,
we confine our review of the procedural soundness of Dachman’s sentence
to the record and the arguments he advanced in the district court through
the conclusion of his January 17, 2013 sentencing hearing.
No. 13‐2353                                                            15

history  of  kidney  cancer  with  one  kidney  removed  and  the
other barely functional; partially uncontrolled diabetes; gout
and arthritis; neuropathy; aggressive heart‐disease with history
of stenting; hypertension; history of metastatic colon cancer;
and  diabetic  retinopathy  with  risk  of  blindness.  Dachman
argues that the district court failed to consider this argument
in mitigation when it imposed his sentence. 
    Dachman’s  contention,  however,  is  belied  by  the  record.
After hearing and considering testimony on this precise issue
from Dachman’s brother, a medical doctor, the district court
stated: “I recognize [Dachman’s] medical issues, and in this
case, I will not order his surrender to custody until a reason‐
able arrangement has been made for his incarceration.” The
district court then stated that there were adequate BOP medical
facilities in Springfield, Missouri, and Butner, North Carolina.
The district court stated further that, at these facilities, there
were specialists available to see inmates, and not just general‐
ists and physician’s assistants. Thus, the district court undeni‐
ably considered and rejected Dachman’s principal argument in
mitigation that he should not be incarcerated because no BOP
facility could care for him. United States v. Diekemper, 604 F.3d
345,  355  (7th  Cir.  2010)  (“the  fact  that  the  district  court  ac‐
knowledged  this  argument  is  dispositive—as  long  as  a
sentencing court considers the arguments made in mitigation,
even if implicitly and imprecisely, the sentence imposed will
be  found  reasonable.”).  Simply  because  the  district  court
disagreed  with  the  weight  Dachman  believes  his  mitigation
argument is worth does not prove that the district court failed
to consider it. United States v. Haskins, 511 F.3d 688, 696 (7th
16                                                       No. 13‐2353

Cir. 2007); United States v. Dean, 414 F.3d 725, 729–30 (7th Cir.
2005).
    “The court is required to consider aggravating and mitigat‐
ing factors under 18 U.S.C. 3553(a) before imposing a sentence.”
United  States  v.  Vizcarra,  668  F.3d  516,  527  (7th  Cir.  2012)
(emphasis added). That is exactly what it did in this case. After
the district court considered Dachman’s mitigation argument,
it imposed a sentence of 120 months on him. After imposing
Dachman’s  sentence,  the  district  court  then  concluded  its
remarks  by  inviting  Dachman  and  his  counsel  to  return  to
court for a status hearing to recommend a BOP facility for his
incarceration. So not only did the district court explicitly take
Dachman’s infirmities into consideration before imposing his
sentence, he recognized those problems by affording Dachman
the opportunity to recommend the facility he and his physi‐
cians deemed best‐suited to care for him. The district court’s
concern for Dachman also resulted in the delay of his surren‐
der to the authorities until after a suitable BOP placement was
determined—more than six months after sentencing.
    The  thrust  of  Dachman’s  argument  is  that  the  district
court’s  findings  were  not  specific  enough.  But  we  do  not
require a district court to make specific findings concerning the
§ 3553(a) factors so long as it is clear he considered them and
we are able to review the sentence, which it did and we are.
United States v. Collins, 640 F.3d 265, 271 (7th Cir. 2011) (hold‐
ing that so long as the district judge has considered the applica‐
ble sentencing factors and the arguments made by the parties,
then the judge has satisfied the review standards which must
be met) (emphasis in original). Here, the sentencing transcript
reflects  that  the  district  court  considered:  (1)  the  §  3553(a)
No. 13‐2353                                                               17

factors,  (2)  the  written  and  oral  testimony  of  Dachman’s
physicians, and (3) the written submissions the government
received from the BOP prior to concluding that the BOP could
care  for  him  and  that  a  within‐guidelines  sentence  was
warranted.  After  considering  the  §  3553(a)  factors  at
Dachman’s sentencing hearing and his primary argument in
mitigation (that his health was too poor to be incarcerated and
that the BOP could not adequately care for him), the district
court  concluded  that  the  presumptively  reasonable,  within‐
guidelines sentence of 120 months was appropriate given that
Dachman’s conduct caused a number of elderly individuals to
lose significant sums of money and in light of his otherwise
sordid “business” history.4 And we bear in mind that a within‐
guidelines sentence (as here) requires less explanation. United
States v. Lyons, 733 F.3d 777, 785 (7th Cir. 2013). Consequently,
the  district  court  did  not  err  by  imposing  a  presumptively
reasonable,  within‐guidelines,  120‐month  sentence  on
Dachman. See United States v. Pilon, 734 F.3d 649, 656 (7th Cir.
2013)  (rejecting  §  3553(a)(1)  and  §  3553(a)(2)(D)  mitigation
arguments for reduction or relief from sentence where wire
fraud defendant suffered from sarcoidosis, asthma, an irregu‐



4
    The record indicates that throughout at least some period of the duration
of Dachman’s theft he received monthly disability income of $1,450.00. See
Supplemental Report filed by the Office of the Chief Probation Officer at 2
(filed January 15, 2013). So while Dachman was stealing from investors he
was  simultaneously  representing  to  the  government  (falsely,  based  on
Dachman’s own description of his activities in the “Explanation of Events
Leading to the Indictment” he filed in this case) that he was unable to work.
18                                                       No. 13‐2353

lar  heartbeat,  a  fused  vertebrae  in  her  spine,  suffered  from
growths in her eyes, and vision problems).
     B. Dachman’s challenge to the substantive reasonableness
        of his 120‐month sentence 
    Finally, it appears that Dachman also raises a substantive
reasonableness  argument.  “Our  review  of  the  substantive
reasonableness  of  the  sentence  is  more  deferential;  we  look
only  for  an  abuse  of  discretion.”  Brown,  732  F.3d  at  785.  “A
correctly calculated, within‐guidelines sentence is entitled to a
presumption of reasonableness.” Pilon, 734 F.3d at 656. As he
concedes,  Dachman’s  “120‐month  sentence  was  within  the
advisory sentencing guideline range,” so the burden he must
overcome to prove its unreasonableness is a hefty one. Appel‐
lant Br. 29. Nevertheless, Dachman argues that it was objec‐
tively  unreasonable  for  the  district  court  to  incarcerate  him
given his litany of health problems. But the sick “do not have
a license to commit crime.” United States v. Moreland, 703 F.3d
976,  991  (7th  Cir.  2012).  And  as  the  record  makes  clear,  the
district court concluded, based on supporting evidence from
the government, that the BOP can care for Dachman. Accord‐
ingly, Dachman’s infirmities do not render his within‐guide‐
lines sentence unreasonable and it was not an abuse of discre‐
tion  for  the  district  court  to  sentence  him  to  120  months’
imprisonment.
                          III. Conclusion
   The district court calculated the loss at $4,000,000, and that
finding was not plain error. Rather, it represented the amount
investors lost due to Dachman’s fraud. The district court also
did not abuse its discretion in denying Dachman a two‐level
No. 13‐2353                                                      19

reduction  for  acceptance  of  responsibility,  given  Dachman’s
statements minimizing his responsibility and placing blame on
others. Finally, the district court’s within‐guidelines sentence
of 120 months was both procedurally and substantively sound.
The  district  court  considered  the  §3553(a)  factors,  including
Dachman’s arguments based on his numerous health issues.
For  these  reasons,  we  AFFIRM  Dachman’s  120‐month  sen‐
tence.